—In a proceeding pursuant to CPLR article 78 to compel the respondents to disclose certain documents pursuant to the Freedom of Information Law (see, Public Officers Law § 84), the petitioner appeals from a judgment of the Supreme Court, Nassau County (Adams, J.), dated May 20, 1997, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court did not err in denying the petition without conducting an in camera examination of the respondents’ files. The petitioner’s mere conjecture and speculation as *771to what was held in the respondents’ files were insufficient to even raise a factual question as to whether or not the respondents failed to turn over any documents in light of the respondents’ certification that no such documents were in its file, and its prior turnover of numerous documents (see, Matter of Scott v New York City Police Dept., 225 AD2d 338, mod sub nom. Matter of Gould v New York City Police Dept., 89 NY2d 267, 279).
The petitioner’s remaining contention is without merit. Santucci, J. P., Joy, Florio and McGinity, JJ., concur.